PER CURIAM.
Hunter Levi appeals the district court’s1 dismissal of a civil action he brought based on diversity jurisdiction, asserting wrongful termination and other claims. Upon de novo review, see Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir.), cert. denied, — U.S. -, 129 S.Ct. 222, 172 L.Ed.2d 142 (2008), we find no basis for reversal. We also conclude that there is no merit to Levi’s assertion that the district court had a conflict of interest. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard E. Dorr, United States District Judge for the Western District of Missouri.